Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 7-14, 17-24 & 25, 26, 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable Molitor (USPN 4,245,410) in view of Wittmann (USPN 5,667,737).
Regarding Claim 1, Molitor discloses a sports boot element (Figures 2-4 & 7) having a wall (Figure 7) wherein the wall comprises at least first and second different co-injection moulded plastics materials (33, 35, 24 of 44, 42, 46), wherein the wall comprises a first zone (zone 1, see annotated Figure 2 below) comprising the first and second different plastics materials within its thickness (Col. 2, lines 39-53 & Col. 4, lines 58-64, “polymeric material”, “dense impermeable skin” and “foam”), the first plastics material forming two layers of the wall constituting an internal face (35) of the wall facing inside of the boot and an external face (33) of the wall opposite the internal face of the wall, and the second plastics material being interposed between the two layers of the first plastics material (24) and a second zone (zone 2, see annotated Figure 3 below or zone 2, see annotated Figure 3 below) comprising only the second plastics material; wherein the first material and the second material are different type plastic materials (Col. 3, line 46- Col. 4, line 9, “a wide range of thermoplastics materials can be used”); wherein the first plastics material is more rigid than the second plastics material (Figures 7-9, Col. 49-66, “vary from dense, impermeable skin to a permeable membrane”, “foam core” & “dense impermeable skin”) and wherein the first zone includes at least one region within the group consisting of a 
Molitor does not specifically disclose at least first and second different co-injection moulded plastics materials are injected into a same mould via at least one same injection point through which the at least first and second different co-injection moulded plastics materials pass in succession. However, Wittman discloses at least first and second different co-injection moulded plastics materials are injected into a same mould (Figure 6, Col. 2, lines 39-67) via at least one same injection point (Col. 5, lines 14-63, “plasticized synthetic resin fluids are alternately injected through sprue 28” which means two various materials, 31/32 can be injected through the same point) through which the at least first and second different co-injection moulded plastics materials pass in succession (Col. 5, lines 14-63, “alternately injected”, “successively”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to inject two material via one injection point, as taught by Wittman, to the boot of Molitor, in order to create planes of different material which partially melt into each other providing a strong bond and connection via a melting (transition) area.
Regarding Claim 2, Molitor discloses the second material extends continuously from the first zone to the second zone (Figure 2 & once assemble, Figure 1). 
Regarding Claim 3, Molitor discloses an outer visible external surface of the wall (Col. 4, line 49-57, “outer boot shell can be formed with a variety of skin”) comprises at least one selected from the group consisting of (i) an irregular, non-smooth frontier between the first and second zones (Figures 7-9, area between materials) and (ii) an intermediate zone comprising (Figures 7-9, area between materials), at least one selected from the group consisting of a mixture of the first and second plastics materials and an alternation of the first and second plastics materials (Col. 4, line 49- Col. 5, line 49, since the materials can varying depending on the method and material used and the material are made by a molding process which can change the skin integrity and type as well as create an intermediate zone which mixes two different materials).
Regarding Claims 4, 19 & 20, Molitor discloses the first plastics material represents 30% or less of the total weight of the boot element (Figures 2-4, the first plastics material appears to represent over 30% or less of the total weight of the boot element since it is only a thin layer around the second plastics material).  
Regarding Claim 7, Molitor discloses the more rigid first plastics material forms at least a wall of curbs of the boot element suited to collaborating with jaws of a ski boot binding device (Figures 2 & 4, top flap elements).   
Regarding Claim 8, Molitor discloses the sports boot element which is a lower shell (Figures 2 & 4).  
Regarding Claim 9, Molitor discloses the lower shell has a more rigid first zone at least one selected from the group consisting of (i) a rear part and (ii) a lower part of the bottom shell (Figures 2 & 4), and has a more flexible second zone in a region of at least one selected from the group consisting of flaps and an instep (Figure 3, Col. 4, line 39-66, “foam”).   
Regarding Claim 10, Molitor discloses the lower shell has an alternation of more rigid first zones and of more flexible second zones in the lower part of the bottom shell (Molitor, Figures 2-4 & 7), more rigid first zones being positioned in a region of curbs and in a middle part of the lower shell (Molitor, Figures 2-4 & 7).   
Regarding Claim 11, Molitor discloses the sports boot element which is a sports boot cuff (Figure 3).  
Regarding Claim 12, the combination of Molitor and Wittman disclose the sports boot cuff has a more rigid first zone in a rear part and has a more flexible second zone in a region of lateral flaps (Molitor, Figure 3, Wittmann, Figures 1 & 2).  

Regarding Claim 13, Molitor discloses the sports boot, which comprises at least one element according to Claim 1 (Figures 2-4).  
Regarding Claim 14, Molitor discloses a method for manufacturing a sports boot element, comprising injecting a first plastics material in a mould (Molitor, Col. 5, lines 11-25, Col. 6, lines 19-34 & Col. 7, lines 34-41) and the boot, as seen in the rejection of Claim 1. Molitor does not disclose the process claimed. However, Wittmann disclose a method for manufacturing a sports boot element, comprising injecting a first plastics material in a mould, not occupying an entire surface of the mould (Wittmann, Figure 6, Col. 2, lines 39-67, Col. 4, lines 16-29 & Col. 5, lines 35-63); injecting into the same mould a second plastics material, different from the first plastics material, after the injection of the first plastics material and before the first plastics material has completely hardened (Wittmann, Figure 6, Col. 2, lines 39-67, Col. 4, lines 16-29 & Col. 5, lines 35-63, “staggered timing”), at least first and second different co-injection moulded plastics materials are injected into a same mould (Figure 6, Col. 2, lines 39-67) via at least one same injection point (Col. 5, lines 14-63, “plasticized synthetic resin fluids are alternately injected through sprue 28” which means two various materials, 31/32 can be injected through the same point) through which the at least first and second different co-injection moulded plastics materials pass in succession (Col. 5, lines 14-63, “alternately injected”, “successively”) using a co-injection moulding principle, 4Application No. 15/178,662Attorney Docket No. P160440US00 so as to obtain the sports boot element (Wittmann, Figure 6, Col. 2, lines 39-67, Col. 4, lines 16-29 & Col. 5, lines 35-63). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify the process of Molitor to include the steps of Wittmann in order to specifically inject material and mold the boot as desired which partially melt into each other providing a strong bond and connection via a melting (transition) area.
Regarding Claim 17, Molitor discloses a method for manufacturing a sports boot element, comprising injecting a first plastics material in a mould (Molitor, Col. 5, lines 11-25, Col. 6, lines 19-34 & Col. 7, lines 34-41). Molitor does not disclose the process claimed. Wittmann disclose a method for manufacturing a sports boot element, comprising at least on of co-injection moulding first and second plastics materials using two or three injection points located at several distinct points of a mould intended for the manufacture of ski boot cuff (Wittmann, Figure 6, Col. 2, lines 39-67, Col. 4, lines 16-29 & Col. 5, lines 35-63); the various points being posited at different heights in a rear part of the cuff, so as to obtain the sports element according to Claim 11 (Molitor, Figures 2-4). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify the process of Molitor to include the steps of Wittmann in order to specifically inject material and mold the boot as desired.
Regarding Claim 18, Molitor discloses a method for manufacturing a sports boot element, comprising injecting a first plastics material in a mould (Molitor, Col. 5, lines 11-25, Col. 6, lines 19-34 & Col. 7, lines 34-41). Molitor does not disclose the process claimed. Wittmann disclose a method for manufacturing a sports boot, comprising at least on of co-injection moulding first and second plastics materials using the same injection points and co-injection moulding involving injecting a second plastics material through a first plastics material (Wittmann, Figure 6, Col. 2, lines 39-67, Col. 4, lines 16-29 & Col. 5, lines 35-63), so as to obtain the sports boot according to Claim 13 (Molitor, Figures 2-4). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify the process of Molitor to include the steps of Wittmann in order to specifically inject material and mold the boot as desired.
Regarding Claim 21, Molitor discloses wherein, in the first zone, the second material is not visible from the outside of the boot element and not visible from the inside of the boot element (Figures 2-4).
Regarding Claim 22, Molitor discloses the second plastic material has a different composition than the first plastic material (Molitor, Col. 2 line 61-Col. 3, line 52),
Regarding Claim 23, Molitor discloses a method for manufacturing a sports boot element, comprising injecting a first plastics material in a mould (Molitor, Col. 5, lines 11-25, Col. 6, lines 19-34 & Col. 7, lines 34-41). Molitor does not disclose the process claimed. Wittman disclose the co-injection moulded first and second materials are in an imbricated state, in which the second material partially penetrates a layer of the first material and in which the second material has carried part of the first material creating an intermediate zone between the first and second material having no clear or linear frontier (Wittmann, Figure 6, Col. 2, lines 39-67, Col. 4, lines 16-29 & Col. 5, lines 14-63) wherein the first material is formed from a first injection and the second material is formed from a second injection performed after the first injection (Wittman, Col. 5, lines 35-45, “successively”). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify the process of Molitor to include the steps of Wittmann in order to specifically inject material and mold the boot as desired.
Regarding Claim 24, Molitor and Wittman disclose the co-injection moulded first and second materials are in the imbricated state from the second injection performed when the first material from the first injection was in a liquid of fluid state (Wittman, Col. 5, lines 35-63).
Regarding Claims 23 & 24, it is noted that the recitation “performed after” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.
Regarding Claim 25, Molitor discloses the first material has a higher hardness or a higher Young's modulus than the second material (Col. 2, lines 39-53 & Col. 4, lines 58-64, “polymeric material”, “dense impermeable skin” and “foam”).  
Regarding Claim 26, Molitor discloses the first material and the second material are both plastic materials (Col. 3, line 32-33, “thermoplastic polymer materials”).  
Regarding Claim 28, Molitor discloses the first zone of the wall comprises the first and second different plastics materials within its entire thickness (Figure 2 & 4).  
Regarding Claim 29, Molitor discloses the second zone of the wall comprises only the second plastics material within its entire thickness from the internal face of the wall to the external face of the wall (Col. 5, line 26-39, “unicellular structure”).
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Molitor (USPN 4,245,410) in view of Wittmann (USPN 5,667,737) in further view of Wittmann et al. (USPN 4,907,353).
Regarding Claim 6, Molitor does not specifically disclose the hardness of the materials. However, Wittmann et al. discloses a more rigid first plastics material has a hardness in a range from 50 to 70 shore D hardness (Col. 3, lines 1-10, a first material is 50-70 shoe D), and a more flexible second plastics material has a hardness in a range from 40 to 60 shore D hardness (Col. 3, lines 1-10, a second material is 30-50 shore D). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the first and second material, as taught by Wittmann et al., in order to provide material with the desired characteristics and properties for strength and flexibility. 
Claims 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Molitor (USPN 4,245,410) in view of Wittmann (USPN 5,667,737) and Spier (USPN 3,950,483).
Regarding Claims 15, Molitor a method for manufacturing a sports boot comprising co-injection moulding first and second plastics materials. Wittmann disclose a method for manufacturing a sports boot comprising co-injection moulding first and second plastics materials from at least one of two injection points located at two distinct points of a mould intended for the manufacture of a lower shell of a ski boot, the two points being positioned at two different heights at a rear part of the lower shell (28, 30, Wittmann, Figure 6, Col. 2, lines 39-67, Col. 4, lines 16-29 & Col. 5, lines 35-63) and at least one injection point located at a distinct points of a mould intended for the manufacture of a ski boot lower shell, the injection point being positioned underneath a sole of the lower shell (29, Wittmann, Figure 6, Col. 2, lines 39-67, Col. 4, lines 16-29 & Col. 5, lines 35-63), at least first and second different co-injection moulded plastics materials are injected into a same mould (Figure 6, Col. 2, lines 39-67) via at least one same injection point (Col. 5, lines 14-63, “plasticized synthetic resin fluids are alternately injected through sprue 28” which means two various materials, 31/32 can be injected through the same point) through which the at least first and second different co-injection moulded plastics materials pass in succession (Col. 5, lines 14-63, “alternately injected”, “successively”), so as to obtain the sports boot element (Molitor, Figures 2-4, Wittmann, Figures 1 & 2). Wittmann is silent to how many injection points maybe used. However, Spier discloses using multiple injection points (67) to create desired characteristics (Col. 6, lines 50-55). It would have been obvious to one of ordinary skill in the art before the effective filing date to use injection points, as taught by Wittmann-Spier, to the boot of Molitor in order to provide a boot with the desired characteristics which partially melt into each other providing a strong bond and connection via a melting (transition) area. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding Claims 16, Molitor, Wittmann and Spier disclose co-injection moulding the first and second plastics materials using at least three injection points located at least three distinct points of the mould shell, the various injection points being positioned underneath the sole of the lower shell, at least two of the injection points being positioned respectively in a region of a front and in a region of a rear curb of the lower shell (Wittmann, Figure 6, Col. 2, lines 39-67, Col. 4, lines 16-29 & Col. 5, lines 35-63 & Spier, 67, Col. 6, lines 50-55).


    PNG
    media_image1.png
    800
    718
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732